DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on March 7, 2022 is acknowledged. Claims 1-11, 13-16, 27-33, 35, 45, 48, 65, 69, 120, 121, 123, 163 and 166-174 are pending. Applicant amended claims 1-5, 8, 11, 13, 15, 16, 31-33, 35, 48, 65, 69, 120 and 166, and added new claims 168-174.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 8, 2022 is being considered by the examiner.
Response to Arguments
	1) Regarding the objections and the 35 U.S.C. 112 rejections set forth in the previous Office action, many of them are maintained. Contrary to Applicant’s remarks, the amendment does not address all of the issues raised by the objections and the rejections. Consequently, many of them are maintained, albeit they have been updated where necessary to provide clarification. Alternatively, Applicant’s arguments with respect to the objections and the rejections are not persuasive. The arguments are addressed below.
	2) Regarding the objection to the drawings, contrary to Applicant’s remarks, a drawing of the spacers is necessary to understand the subject matter to be patented, given that the spacers are explicitly recited in the claims, and the claims further limit the nature of the spacers (e.g. spatial relationship with respect to the other elements of the claimed invention). 
	3) Regarding the rejection of the claims based on prior art, despite the amendment, the claims remain rejected based on the disclosure of Samsoondar et al. That said, Applicant’s arguments have been fully considered, but they are not persuasive. 
Applicant argues that the claims are patentable over the disclosure of Samsoondar et al. because unlike the Samsoondar et al. device, the one or more sample containment features of the claimed invention do not touch the [inner] surface of the other plate in the closed configuration. The argument is well (empty space) situated between containment wall 712 and closed wall 706 (see Fig. 7a) and recessed with respect to the inner surface 542 of the first plate 718 (see Fig. 5b). As illustrated in Figure 5b, while the tops of the containment wall 712 and the closed wall 706 of the first plate 718 contact the inner surface of the second plate 702 in the closed configuration, the one or more containment features (the empty space corresponding to the overflow ring) do not contact the inner surface of the second plate in the closed configuration. Consequently, contrary to Applicant’s argument, Samsoondar et al. disclose the claimed one or more containment features as recited in claim 1. 
Regarding the conceptual differences between the claimed invention and the Samsoondar et al. device (i.e. the Samsoondar et al. device uses sealed structures whereas the claimed invention lacks sealed structures), the distinction fails to patentably distinguish the claimed invention from the disclosure of Samsoondar et al. because the distinction is not reflected in the claim language. The examiner maintains that Samsoondar et al. disclose or render obvious all of the limitations recited in claim 1, which is sufficient to reject the claim under 35 U.S.C. 103.  
4) Applicant argues that claims 30 and 31 are patentable over the disclosure of Samsoondar et al. because Samsoondar et al. do not teach the segmented trench(es) recited in the claims. The argument is not persuasive because the argument is based on a misinterpretation of the one or more containment features of the Samsoondar et al. device. As indicated in the rejection below, one of the several features of the Samsoondar et al. device that correspond to the claimed one or more sample containment features is the overflow opening 716 disclosed by Samsoondar et al., not wall 706 as argued by Applicant. Because each overflow opening 716 is a trench formed into and below the inner surface of the first plate (the top of wall 706 constitutes an inner surface of the first plate, see Fig. 5b), each overflow opening 706 constitutes “one or more containment features” as recited in claim 1. Moreover, because the Samsoondar et al. device comprises a plurality of overflow openings 716 separated by wall 706 (see Fig. 
Drawings
The drawings remain objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the spacers introduced in claim 2 and recited in claims dependent on claim 2 must be shown, or the features must be canceled from the claims. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 16, 31, 48, 166, 169 and 172-174 are objected to because of the following informalities:
The limitation “comprising” in line 7 of claim 1 should be changed to “comprises”.
The limitation “the surface” in line 14 of claim 1 should be changed to “the inner surface”. 
The limitation “the recessed cavity comprising” in line 15 of claim 1 should be changed to “the recessed cavity comprises”.    
In line 15 of claim 1, the limitation “the plate” should be changed to “the one of the plates”. 

In addition, the limitation at the end of claim 16 should be changed to “configuration”. 
In claim 31, the limitation “trenche comprise” should be changed to “trench comprises”. 
In claim 48, the limitation “solid rectangular” should be changed to “solid rectangle”. 
In claim 166, the limitation “of both” should be changed to “or both”.
In claim 169, the unit “µ” is misspelled. In addition, the hyphen in the claim should be deleted, or the all of the instances of the limitation “contact area” in the other claims should be amended to include a hyphen. 
Claims 172-174 are replete with grammatical errors, many of which are obvious (“the the well” “a a volume”, incorrect verb suffix). Applicant is advised to thoroughly review the claims to obviate such errors. 
Appropriate corrections are required.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-11, 13-16, 27-33, 35, 45, 48, 65, 69, 120, 121, 123, 163 and 166-174 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims not directly rejected are rejected based on dependency. 
Claim 1 is indefinite because lines 8-9 of claim recites “the sample contact area”. It is unclear to which sample contact area the limitation refers. Because each plate comprises a sample contact area, and because the sizes of the two sample contact areas are unspecified, the limitation must specify to which sample contact area it refers, especially if the claim recites limitations relating to the size/location of the sample contact area. The rejection applies to all the other recitations of the limitation “the sample contact area”. For examination purposes, the limitation will be interpreted broadly to encompass either sample contact area.  
s”. There is no antecedent basis for the limitation. The claim earlier recites “one or more sample containment features”, which means that the claimed invention can comprise a single containment feature.  
Claim 1 is also indefinite because the scope of the claimed sample containment ring is indefinite for the following reasons: 
1) According to claim 1, the sample containment ring is a feature distinct from the plate, and it is situated “ON an inner surface of a plate. That said, it is unclear how the sample containment ring can comprise a trench and/or a well that is “BELOW the inner surface of the plate”;
2) According to claim 1, the sample containment ring is an element that is physically distinct from the plate on which it is situated (see line 2 of claim 1 reciting the sample containment ring as an element that is distinct from the plates). That said, it is unclear how the sample containment ring can be a trench or a well that is presumably (see Fig. 2B) formed into a surface of a plate such that the sample containment ring is an integral part of said plate (i.e. a trench or a well formed into a plate is an integral part of the plate, it is not a separate element). 
Further clarification regarding the scope of the sample containment ring is necessary.   
Claim 5 is indefinite because of the limitation “the average spacing of the two plates”. Because claim 1 recites two different ranges of values for the “average spacing” (one for each configuration), it is unclear to which “average spacing” the limitation refers.  
Claim 16 recites “at least one of the sample containment features”. As discussed above, there is no antecedent basis for a plurality of containment features. Claim 1 recites “one or more sample containment features”. 
Claim 16 is also indefinite because of the spelling error at the end of the claim.  
Claim 16 is also indefinite because of the limitation “contact area volume”. The limitation is inherently indefinite because area and volume refer to two different units of measurement. Based on the nomenclature “sample contact area”, it comprises an area, not a volume. Consequently, it is unclear how an area can comprise a volume as recited in the claim.
Likewise, claims 168 and 169 are indefinite. 

Claims 30 and 31 are indefinite because the scope of the claimed segmented trench(es) is unclear. Specifically, the distinction between a segmented trench (claim 30) and a plurality of segmented trenches (claim 31) is unclear. A segmented trench must inherently comprise multiple trenches. That said, claims 30 and 31 essentially recite identical subject matter. The amendment fails to distinguish the scope of the claims because claim 1 already specifies that the sample containment ring surrounds the sample contact area. 
Claim 65 is indefinite because it is unclear how some of the samples recited in the claim can be compressed into a layer of uniform thickness as required by claim 11, given that they are liquid. 
Claim 167 is indefinite because the first four species are all plastic. Consequently, it is unclear whether the limitation “plastic” intends to exclude the four species from its scope. 
Claims 170, 172 and 173 are inherently indefinite because the claim recites that a well comprises a plurality of wells. If the claims intend to recite that the one or more containment features comprises a plurality of wells, then the claims should be amended accordingly. However, the claims cannot recite that a single well comprises a plurality of wells. Such recitation is inherently indefinite.   
Claim Rejections - 35 USC § 112
Claim 120 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 120 fails to further limit the claimed invention because it merely recites a use of the claimed system. Because the claim is directed to a system (as opposed to a method), recitation of use fails to further limit the claimed invention (i.e. claim 120 merely recites intended use). The deletion of the limitation “used for” does not change the nature of the claim. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
Claims 1-11, 13-16, 27-33, 35, 45, 48, 65, 69, 120, 121, 123, 163 and 166-174 are rejected under 35 U.S.C. 103 as being unpatentable over Samsoondar et al. (US 2005/0019936 A1).
With respect to claim 1, Samsoondar et al. disclose a device for assaying a sample, the device comprising (see Fig. 7a): 
a first plate 718, a second plate 702, and a sample containment ring (overflow ring and trenches 716), wherein: 
(i) the first plate 718 and the second plate 702 are movable relative to each other into different configurations, including an open configuration and a closed configuration (see Fig. 5b); 
(ii) each plate comprises an inner surface that has a sample contact area (element 714 for the first plate, area inside wall 704 for the second plate 702) for depositing or contacting a sample that contains or is suspected of containing an analyte; 
(iii) one of the plates comprises, on the inner surface of the plate 718, the sample containment ring, that surrounds the sample contact area 714;
wherein the sample containment ring comprises one or more sample containment features in the form of a trench/well (overflow ring and trenches 716) that is below the inner surface of the plate (see Fig. 5b illustrating the depth of the trench/well; also top of wall 706 constitutes an inner surface of the first plate 718), and the one or more sample containment features do not touch the inner surface of the other plate in the closed configuration (see Fig. 5b); and 
wherein in the open configuration (e.g. Fig. 7a), the plates are partially or entirely separated apart. Moreover, it is evident that the spacing between the sample contact areas of the plates is larger than 300 microns in the open configuration (see [0201] disclosing that well 714 can be 2 mm deep, meaning that even in the closed configuration, some portions, e.g. bottom of well 714 and the sample contact area of the second plate 702, of the two sample contact areas are more than 300 microns apart). 
The device disclosed by Samsoondar et al. differs from the claimed invention in that Samsoondar et al. do not disclose that the spacing between the sample contact areas of the plates is from 0.1 microns to 250 microns in the closed configuration. 

With respect to claim 2, the device further comprises segmented spacers 706 fixed on the inner surface of the first plate 718, wherein the spacers 706 are inside the sample contact area of the second plate 704 (see Fig. 7a). 
With respect to claims 3 and 4, the sample containment feature is a well/trench (overflow ring) that is configured to hold an overflow portion of the sample, as discussed above (see also Fig. 7a).   
With respect to claim 5, the device further comprises a wall 712 that impedes the sample flowing out from an edge of a plate, and the wall is shorter than the separation of the plates when the device is in the open configuration (see Fig. 7a).  
With respect to claims 6 and 7, the sample containment ring comprises a plurality of trenches/wells 716 configured to hold an overflow portion of the sample (see Fig. 7a). 
With respect to claim 8, Samsoondar et al. disclose that the sample containment ring* can be of any conventional shape (see [0153]). Based on the disclosure, it would have been obvious to one of ordinary skill in the art to provide the sample containment ring with a polygonal shape (e.g. square). If such modification is made, then the device would comprise a plurality of walls 712 (one wall for each side of the polygon) that impede the sample from flowing out from the edges of the inner surfaces of the two plates, and the walls would be shorter than the average spacing of the plates in the open configuration. 
*The limitation “ring” is being interpreted to encompass shapes other than a circle, as evidenced by Applicant’s own specification illustrating a rectangular-shaped “ring” (see Fig. 2A).   
With respect to claim 9, the device comprises a well 714 and a trench (overflow ring) (see Fig. 7a).  
With respect to claim 10, the sample containment ring is an enclosed ring trench (see Fig. 7a).  
With respect to claim 11, Samsoondar et al. also disclose a method for assaying a sample, the method comprising: 

(b) obtaining a sample (blood, see [0017]); 
(c) depositing the sample on one or both of the sample contact areas when the plates are in the open configuration (see [0151]); and 
(d) pressing the plates into the closed configuration to compress at least part of the sample into a layer of uniform thickness (because the sample is a liquid, it is evident that it exists as a layer of uniform thickness).
With respect to claim 13, the device is a part of a system comprising an apparatus 544 for analyzing a signal from the analyte in the sample (see Fig. 5a). 
With respect to claims 14 and 15, the apparatus comprises a camera (spectroscopic apparatus, see abstract) that images the sample, and a communication unit that sends a signal to a remote location (computer) (see [0181]).
Regarding the limitation “mobile”, absent more context (e.g. it has wheels, specifying its dimensions and/or weight), the apparatus disclosed Samsoondar et al. constitutes a “mobile” apparatus given that it’s not built on site (i.e. it is manufactured in a factory and delivered to the site of its use). 
With respect to claim 16, the claim is indefinite, as discussed above. Nevertheless, due to the fact that the one or more containment features is 3-dimensional, it appears to have a storage volume that exceeds the 2-dimensional sample contact area of the second plate 702. Alternatively, given that the limitation “sample contact area” is intangible (i.e. it merely refers to any arbitrary region inside of the sample containment ring where a sample can be deposited; the area does not necessarily have to extend to the sample containment ring), it can correspond to any region inside of the sample containment ring of the Samsoondar et al. device, including a region inside the sample containment ring encompassing an infinitesimal volume. To obviate the claim interpretation employed in the rejection, the claim must specify the boundaries of the claimed sample contact area such that it is tangibly identifiable (e.g. the sample containment ring defines the boundaries of the sample contact area).     
With respect to claims 27 and 28, the sample containment ring comprises a plurality of wells 716 (see Fig. 7a). To optimize transport of overflow from the well 714 to the overflow ring, it would have been obvious to one of ordinary skill in the art to provide the device with additional wells 716 such that the wells 
With respect to claim 29, the trench (overflow ring) comprises a continuous trench that encircles the sample contact area (see Fig. 7a).  
With respect to claims 30 and 31, the sample containment ring comprises a plurality of segmented trenches 716 that partially encircle the sample contact area (see Fig. 7a).  
With respect to claim 32, the wall 712 is positioned on the first plate, and it surrounds both sample contact areas in the closed configuration to impede overflow of the sample (see Figs. 5b and 7a). Naturally, the walls of the polygonally-shaped sample containment ring would also surround both sample contact areas in the closed configuration.
With respect to claim 33, the sample containment ring comprises a plurality of wells (wells 716 and overflow ring) situated around the sample contact areas to impede overflow of sample in the closed configuration. 
With respect to claim 35, the sample containment ring comprises a trench (overflow ring) continuously surrounding the sample contact area, as discussed above. Regarding the width of the trench, while Samsoondar et al. do not disclose said width, based on the sample volume intended to be processed by the device (see [0201]), it would have been obvious to one of ordinary skill in the art to provide the trench with a width having a value that falls within the claimed range (i.e. less than 1000 microns). A trench having such a width would be suitable for retaining overflow of a sample having the disclosed exemplary volume.  
With respect to claim 45, the sample containment ring comprises a plurality of segmented trenches 716 that partially encircle the sample contact area, as discussed above. While Samsoondar et al. do not disclose the dimensions of the trenches, it would have been obvious to one of ordinary skill in the art to provide the trenches with conventional dimensions based on their intended use (transport overflow from well 714 to overflow ring), including a width ranging from 0.2 µm to 200 µm and a depth ranging from 0.2 µm to 20 µm, and a length such that the total length of the trenches range from 20 mm 
With respect to claim 48, the sample containment ring 716 is a well, as discussed above, and it is a solid rectangle in shape (see Fig. 7a). 
With respect to claims 65 and 69, the sample is whole blood (see [0201]). Naturally, it contains a biomarker (e.g. DNA). 
With respect to claim 120, the claim does not further limit the claimed invention, as discussed above. Nevertheless, the system is intended to measure an analyte in blood (see abstract and [0017]). 
With respect to claims 121 and 123, the system detects a colorimetric (optical) signal (i.e. absorbance) (see abstract). 
With respect to claim 163, the first and second plates are connected by a hinge 710 that is a separate material to the plates, and the device is configured to be changed from the open configuration to the closed configuration by folding the plates along the hinge (see Fig. 5b).  
With respect to claims 166, the sample containment ring and the spacers 706 are integrated into the first plate by directly embossing the ring and the spacers into/onto the first plate (see [0203] disclosing that the device is made from a single plastic material).  
With respect to claim 167, the entire device is made from a plastic material (see [0203]).
With respect to claim 168, the claim is indefinite, as discussed above. Nevertheless, due to the fact that the sample containment ring is 3-dimensional, it appears to have a storage volume that exceeds the 2-dimensional sample contact area of the second plate 702. Alternatively, given that the limitation “sample contact area” is intangible, it can correspond to any region inside of the sample containment ring of the Samsoondar et al. device, including a region inside the sample containment ring encompassing an infinitesimal volume.
With respect to claim 169, given that the limitation “sample contact area” is intangible, it can correspond to any region inside of the sample containment ring of the Samsoondar et al. device, including a region encompassing the claimed volume. 

With respect to claim 171, the spacers have a uniform height (see Fig. 7a). 
With respect to claims 173 and 174, the subject matter of the claims is directed to alternative features of the claimed invention (according to claim 1, the device can comprise a trench OR a well). Consequently, absent the claims specifying that the device actually comprises the respective alternative features recited in the claims (e.g. “wherein the one or more containment features are a plurality of wells”), prior art need not teach the subject matter of the claims to reject the claims. In this case, with respect to claim 173, because the Samsoondar et al. device comprises a trench, it need not disclose the wells. Conversely, with respect to claim 174, because the Samsoondar et al. device comprises a well, it need not disclose the claimed trench.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL S HYUN whose telephone number is (571)272-8559. The examiner can normally be reached M-F 8:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL S HYUN/Primary Examiner, Art Unit 1796